Citation Nr: 0533972	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  05-31 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hearing loss of the left ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for tinnitus 
and that determined that the veteran had failed to submit new 
and material evidence to reopen claim for service connection 
for hearing loss of the left ear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In a statement received in September 2005, the 
veteran indicated that he wished to be scheduled for personal 
hearing before the Board via videoconference.  No such 
hearing was scheduled.  Therefore, in order to afford the 
veteran due process, this case must be remanded for an 
appropriate hearing to be scheduled.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board via videoconference.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

